          Case 1:16-cr-10343-ADB Document 723 Filed 02/06/19 Page 1 of 18



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                                       )
    UNITED STATES OF AMERICA                           )
                                                       )       Criminal No. 16-cr-10343-ADB
         v.                                            )
                                                       )
    MICHAEL L. BABICH et al.,                          )
                                                       )
         Defendants.
                                                       )

                 SUPPLEMENTAL MEMORANDUM OF LAW REGARDING
                 THE ADMISSIBILITY OF SECRETLY TAPE RECORDED,
                    EXCULPATORY STATEMENTS OF DEFENDANTS

         Defendants jointly submit this supplemental memorandum of law regarding the

admissibility of the tape recordings that Defendant Joseph Rowan’s trial counsel played to the jury

during his opening. 1 Portions of the tape recordings, which were secretly made by two qui tam

whistleblowers apparently looking to entrap Mr. Rowan, Defendant Michael Gurry, and others

into making inculpatory statements, are admissible for non-hearsay purposes, while other portions

are admissible pursuant to Rule 803(3)’s hearsay exception for statements showing the declarant’s

then-existing state of mind. Defendants wish to introduce the tape recordings into evidence, either

as non-hearsay or pursuant to Rule 803(3)’s hearsay exception. 2

         The Court certainly is entitled to provide the jury a limiting instruction to explain the

purposes for which the tape recordings are being admitted and for which they may be considered



1
  As this is a conspiracy case, each of Defendants has an interest in ensuring that all exculpatory, admissible
evidence makes its way to the jury. Mr. Rowan and Mr. Gurry have the greatest interest with respect to
these particular tape recordings, because they were participants in the recorded conversations.
2
  Defendants wish to introduce into evidence full, uncut versions of the tape recordings. In some instances,
the tape will be relevant in its entirety, while in other instances the full tape should be admitted pursuant to
the rule of completeness, as well as to provide the jury confidence that nothing pertinent has been withheld.
If the Court prefers that Defendants winnow the recordings down to relevant excerpts, Defendants are happy
to proceed that way and will propose such excerpts post haste.
        Case 1:16-cr-10343-ADB Document 723 Filed 02/06/19 Page 2 of 18



(i.e., not for the truth of the matters asserted therein). 3 But denying the admission of the tape

recordings would be clear reversible error as to Mr. Rowan, likely reversible error as to Mr. Gurry,

and potentially reversible error as to the other three Defendants. And it would be constitutional

error to require any Defendant to testify before the jury in their own defense as a condition to

admitting the tapes into evidence, where the tapes are relevant as non-hearsay or satisfy a Rule

803 hearsay exception. Cf. Simmons v. United States, 390 U.S. 377 (1968).

       The tape recordings are indisputably the best evidence of what Mr. Rowan and Mr. Gurry

said—and, equally important, what they did not say—during the 13+ meetings and phone calls

that were secretly recorded between October 2012 and April 2013. See, e.g., Gordon v. United

States, 344 U.S. 414, 421 (1953) (holding that a “document is a more reliable, complete and

accurate source of information as to its contents and meaning than anyone’s description”). Indeed,

the tape recordings are indisputable evidence of what occurred at those meetings and on those

phone calls. This supplemental memorandum begins by explaining why the tape recordings are

clearly admissible for non-hearsay purposes and/or under Rule 803(3). It then briefly describes

the various ways in which the Federal Rules of Evidence would permit Defendants to prove the

authenticity of the tape recordings.

                                       APPLICABLE LAW

       An out-of-court statement is “hearsay” only if the “party offers [it] in evidence to prove

the truth of the matter asserted in the statement.” Fed. R. Evid. 801(c). That “a statement made

out of court may be received to prove some relevant fact other than the truth of what [the statement]

asserts . . . is well-established.” United States v. Benitez-Avila, 570 F.3d 364, 371 (1st Cir. 2009).



3
  For example, we agree that Mr. Rowan’s statement that “we don’t discuss honorariums with physicians”
is not admissible as substantive evidence that Insys sales personnel, consistent with Mr. Rowan’s
admonition, in fact did not discuss honorariums with physicians.

                                                -2-
         Case 1:16-cr-10343-ADB Document 723 Filed 02/06/19 Page 3 of 18



“[E]vidence is not hearsay when it is used only to prove that a prior statement was made and not

to prove the truth of the statement.” Anderson v. United States, 417 U.S. 211, 220 n.8 (1974). In

other words, if the “significance” of a statement “lies solely in the fact that it was made, . . . the

statement is not hearsay.’” United States v. DeCologero, 530 F.3d 36, 58 (1st Cir. 2008) (quoting

Fed. R. Evid. 801, Advisory Committee Notes); United States v. Murphy, 193 F.3d 1, 5-6 (1st Cir.

1999) (“So long as out-of-court statements are not offered for their truth, they are not hearsay[.]”). 4

If, however, an out-of-court statement satisfies one of Rule 803’s hearsay exceptions, it can be

admitted for the truth. See Fed. R. Evid. 803.

        In determining whether an out-of-court statement is admissible as non-hearsay, or whether

the statement satisfies a hearsay exception, the Federal Rules of Evidence treat all declarants

equally—simply put, the Rules do not distinguish between statements made by the defendant and

statements made by a third-party. Moreover, save for “testimonial statements” subject to the rule

of Crawford v. Washington, 541 U.S. 36 (2004), the admissibility of a declarant’s out-of-court

statement does not depend upon whether the declarant is available to be cross examined on it by

the opposing party. To the contrary, Rule 803 sets forth twenty-three categories of out-of-court

statements that are “not excluded by the rule against hearsay, regardless of whether the declarant

is available as a witness.” Fed. R. Evid. 803 (prefatory statement; emphasis added). Indeed, the

fundamental purpose of Rule 803’s hearsay exceptions is to allow the proponent to admit the

declarant’s out-of-court statement, for its truth, despite the declarant’s absence. Whether the



4
  As Judge Boudin wrote in Murphy: “So long as out-of-court statements are not offered for their truth, they
are not hearsay; it is unnecessary to fit such statements into one particular category, like verbal act, although
this is often done, primarily as a short-hand way of explaining the non-hearsay purpose for which the
statement is offered.” 193 F.3d at 5-6 (citation omitted). Though we think that many of the statements that
Mr. Rowan and Mr. Gurry can be heard making on the tape recordings fit within the colloquially defined
category of “verbal acts,” ultimately the fundamental point is that any statements that are offered not for
the “truth” of what they assert, but rather are offered for the fact that the statements were made, are non-
hearsay.

                                                      -3-
         Case 1:16-cr-10343-ADB Document 723 Filed 02/06/19 Page 4 of 18



opposing party might prefer to have the opportunity to cross examine the declarant is, under Rule

803, beside the point. Rule 803 was purposefully drafted to except from the hearsay bar any

statement falling within one of the Rule’s twenty-three specified categories.

        Furthermore, where a declarant’s out-of-court statement is admitted for a non-hearsay

purpose, the opposing party has neither a right nor a need to cross examine the declarant, because

admission of a non-hearsay statement does not “put [the declarant’s] credibility in issue.”

Anderson v. United States, 417 U.S. 211, 220 (1974). “The value of a statement offered for

nonhearsay purposes lies in its being said rather than its content. The only person the [opposing

party] needs to cross-examine, therefore, is the person who heard it, and is testifying to its utterance

from personal knowledge.” 5 United States v. Peaden, 727 F.2d 1493, 1500 n.11 (11th Cir. 1984);

Minemyer v. R-Boc Representatives, Inc., No. 07-cv-1763, 2012 U.S. Dist. LEXIS 13625, at *15

n.5 (N.D. Ill. Feb. 6, 2012) (“Since the only question is whether the statement was made, there is

no need to cross-examine the declarant, and the hearsay rule has no application.”).

                                        LEGAL ANALYSIS

I.      Some Portions of the Tape Recordings Are Admissible for Non-Hearsay Purposes,
        While Other Portions Are Admissible Under Rule 803(3)’s Hearsay Exception.

        The government has called Mr. Rowan’s and Mr. Gurry’s recorded statements—which

sales representatives Raymond Furchak and Maria Guzman secretly tape recorded in an attempt to

further their clandestine whistleblowing efforts 6—“self-serving hearsay.” But the government’s



5
  Of course, where a non-hearsay, out-of-court statement is memorialized on a tape recording, there is no
need to have a witness “testify to its utterance from personal knowledge.” Instead, the jury can simply
receive the tape recording as indisputable evidence of the “utterance” of the statement.
6
 The government previously identified Mr. Furchak and Ms. Guzman as unindicted co-conspirators. Mr.
Furchak made his tape recordings in October 2012, and Ms. Guzman made her tape recordings in April
2013. We are not aware of any evidence that Mr. Furchak and Ms. Guzman were aware of each other’s
clandestine whistleblowing activity, nor are we aware of any evidence that Defendants were aware of that
activity at the time the tape recordings were made.

                                                  -4-
        Case 1:16-cr-10343-ADB Document 723 Filed 02/06/19 Page 5 of 18



characterization completely misapprehends two basic points about the tape recorded statements.

First, many of Mr. Rowan’s and Mr. Gurry’s statements on the tapes are highly relevant and

powerfully exculpatory—and therefore plainly admissible—for non-hearsay purposes. Second,

if a defendant’s out-of-court statement satisfies the four corners of Rule 803(3)’s hearsay

exception, it is admissible evidence of the defendant’s then-existing state of mind no matter how

“self-serving” the prosecution considers it to be. United States v. Farhane, 634 F.3d 127, 172 (2d

Cir. 2011). As the Second Circuit explained in Farhane, “the self-serving nature of a statement

expressing a state of mind does not automatically preclude application of Rule 803(3). That

concern is properly considered by the jury in deciding what weight to accord the statement.”

       A.      Mr. Rowan’s and Mr. Gurry’s Compliance-Minded Instructions to the Sales
               Force Are Exculpatory Non-Hearsay Statements.

       Mr. Rowan’s and Mr. Gurry’s recorded statements include compliance-minded

instructions to members of the sales force, whom the government deems soldiers of the charged

RICO conspiracy. Mr. Rowan, for example, gave the following instruction to his sales team: “Do

not talk about money [with physicians], ever. . . . [D]on’t say: hey you wrote a lot so we’re gonna,

you know . . . .” These sorts of instructions that Mr. Rowan gave to his sales team are powerfully

exculpatory—the instructions directly contradict the prosecution’s theory that Mr. Rowan taught,

directed, and agreed with his sales representatives to use speaker programs as bribes. For his part,

Mr. Gurry’s recorded statements include an instruction to Mr. Furchak not to give a Medicare

patient cash to cover her Subsys co-pay, which would violate the Anti-Kickback Statute and may

constitute Medicare fraud, even if it meant that Insys would lose a sale. Mr. Gurry’s instruction

in this regard undermines the prosecution’s theory that he instructed and agreed with sales

representatives and others to engage in insurance fraud to increase Insys’s profits.




                                               -5-
         Case 1:16-cr-10343-ADB Document 723 Filed 02/06/19 Page 6 of 18



        These compliance-minded instructions, which contradict fundamental suppositions of the

government’s theories of guilt, are relevant and admissible as non-hearsay statements. The First

Circuit, like every other circuit, “has held that directions from one individual to another . . . do not

constitute hearsay.” United States v. Bailey, 270 F.3d 83, 87 (1st Cir. 2001); United States v.

Waters, 627 F.3d 345, 358 (9th Cir. 2010) (holding that a declarant’s instructions to another “does

not fall within the definition of hearsay”). This is because a declarant’s instructions to another “do

not express a ‘truth’ for which they could be offered.” United States v. Hayes, 369 F.3d 564, 568

(D.C. Cir. 2004); see also Flanagan v. Off. of the Chief Judge, 893 F.3d 372, 374-375 (7th Cir.

2018) (“Commands are not statements submitted for their truth and so are not hearsay.”); United

States v. Reilly, 33 F.3d 1396, 1410 (3d Cir. 1994) (“‘Instructions to an individual to do something

are . . . not hearsay,’ because they are not declarations of fact and therefore are not capable of being

true or false.” (quoting Graham, Federal Practice and Procedure: Evidence § 6705, at 409)). A

declarant’s instructions that constitute non-hearsay include not only “directions to do” something,

but also “directions to . . . refrain from doing something[.]” Minemyer, 2012 U.S. Dist. LEXIS

13625, at *15 n.5 (holding that such instructions “fall[ ] within the category ‘verbal acts’”).

Accordingly, the hearsay rules have no application whatsoever to the declarant’s instruction to

another. Murphy, 193 F.3d at 5 (allowing admission of evidence of a non-testifying declarant’s

instructions to others “to falsify [search warrant] applications and withhold information about

seizures,” because the declarant’s statements “were not offered for the truth of the matter asserted

but rather to show that the [declarant] gave such instructions”).

        To be sure, for a declarant’s instructions to another to be admissible as non-hearsay, the

fact that the instructions were given must satisfy Rule 401’s relevance requirement. See Fed. R.

Evid. 401 (providing that evidence is relevant if it has “any tendency to make a fact more or less

probable than it would be without the evidence; and the fact is of consequence in determining the

                                                 -6-
         Case 1:16-cr-10343-ADB Document 723 Filed 02/06/19 Page 7 of 18



action”); see United States v. Colon-Diaz, 521 F.3d 29, 34 (1st Cir. 2008). But Rule 401 sets “a

very low bar for relevance,” United States v. Rodriguez-Soler, 773 F.3d 289, 293 (1st Cir. 2014),

and a defendant’s instructions to a third party that are in any way inconsistent with guilt easily

clear it. See, e.g., Waters, 627 F.3d at 358 (holding that the defendant was entitled to introduce

the fact that she instructed her cousin to “tell the truth” after learning that her cousin might be

interviewed by the FBI about her, because the instruction was non-hearsay that had a tendency to

prove the defendant’s innocence).

        The D.C. Circuit’s unanimous decision in Hayes, 369 F.3d at 567-568, is instructive and

on point. 7 In that case, a cooperator placed a telephone call to the defendant, secretly tape

recording it at the behest of federal investigators with whom he was cooperating. Id. After

informing the defendant that investigators had visited the cooperator’s home earlier that day, the

cooperator asked the defendant, “[W]hat do you think we’re going to do?” Id. The defendant

responded, “Tell the truth. . . . That’s all you’ve gotta do. . . . Tell the truth. . . . That’s all you

know. . . . Tell them what you know. Let it go. Tell them what you know and let it go. Out of

your hands now. Tell the truth. . . . Well, tell the truth. The truth works.” Id. The defendant

sought to admit the tape recording at trial, arguing that his instructions to the cooperator to “tell

the truth” undermined the prosecution’s theory that he was engaged in a conspiracy with the

cooperator. The district court refused to admit the tape, holding that it was “hearsay” and “not[ing]

that the government would not have the opportunity to cross-examine [the defendant] about it

because [he] would not take the stand.” Id. On appeal, the D.C. Circuit held that the district court

“abused its discretion.” Id. at 568. The court of appeals held that the defendant’s instructions to

the cooperator to “tell the truth” were relevant for non-hearsay purposes, including to “show his


7
 The panel in Hayes was comprised of then-Chief Judge Douglas Ginsburg, then-Judge John G. Roberts,
and Judge Raymond Randolph.

                                                 -7-
        Case 1:16-cr-10343-ADB Document 723 Filed 02/06/19 Page 8 of 18



state of mind,” and were admissible as substantive evidence, without the defendant needing to take

the stand in his own defense. Id.

       So too here. First, as demonstrated above, any statements by Mr. Rowan and Mr. Gurry

that can be characterized as instructions to the sales force either to do something or not to do

something are non-hearsay statements. See supra, at 4. Second, the fact that Mr. Rowan instructed

the sales representatives he managed not to dangle speaker programs as a financial enticement to

potential prescribers has at least some “tendency” to make it “less likely” that Mr. Rowan was in

a conspiracy with those same sales representatives to use speaker programs as bribes to doctors.

Likewise, that Mr. Gurry instructed sales representatives not to engage in conduct that would

violate the Anti-Kickback Statute and potentially constitute Medicare fraud has at least some

“tendency” to make it “less likely” that Mr. Gurry was in a conspiracy with those same sales

representatives to commit insurance fraud against Medicare and other healthcare insurers. The

government is free to introduce evidence and to argue that Mr. Rowan and Mr. Gurry did not

actually intend for their compliance-minded instructions to be followed, or gave contrary

instructions on other occasions, or later succumbed to a conspiracy that they had been resisting.

But that simply goes to the weight, not the admissibility, of the exculpatory evidence that the tape

recordings contain.

       B.      The Tape Recordings Are Relevant for the Non-Hearsay Purpose of Showing
               What Mr. Rowan and Mr. Gurry Did Not Say During the Meetings and Phone
               Calls at Issue.

       The tape recordings are also relevant for what is absent from them—namely, any

instructions from Mr. Rowan to misuse the speaker programs as bribes to potential prescribers, or

any instructions from Mr. Gurry to engage conduct constituting insurance fraud, despite Mr.

Furchak’s and Ms. Guzman’s efforts to goad them into saying something improper. The hearsay

rules clearly cannot bar Mr. Rowan or Mr. Gurry from playing the tape recordings in full as the

                                               -8-
         Case 1:16-cr-10343-ADB Document 723 Filed 02/06/19 Page 9 of 18



best evidence of what they did not say during the meetings and phone calls that were recorded.

This is because evidence “regarding the absence of a statement is not hearsay.” Hoffman v. Neves,

No. 17-cv-13263, 2018 U.S. Dist. LEXIS 164752, at *6 (E.D. Mich. Sept. 26, 2018) (emphasis

added); Llamas v. Seibel, No. 16-cv-05812, 2017 U.S. Dist. LEXIS 141100, at *23 (N.D. Cal.

Aug. 31, 2017) (same).

        Most, if not all, of the meetings and one-on-one phone calls that Mr. Furchak and Ms.

Guzman secretly tape recorded are precisely the kind of “break out” sessions and “off line”

conversations that health care fraud prosecutors routinely focus on during their investigations,

because experience has shown that this is where wrongdoers tend to let their hair down. To put a

fine point on it, if Mr. Rowan and Mr. Gurry were participants in the conspiracy charged in the

Second Superseding Indictment, a health care fraud prosecutor would have expected them to say

something inculpatory regarding speaker programs and insurance reimbursement during the

meetings and phone calls that Mr. Furchak and Ms. Guzman secretly tape recorded. The tape

recordings, however, are bereft of any statements by Mr. Rowan that sales representatives should

seek to bribe doctors with speaker programs or statements by Mr. Gurry to engage in insurance

fraud to make a sale. 8 Under the circumstances in which the tape recordings were made, the

absence of such incriminating statements from Mr. Rowan and Mr. Gurry has at least some

“tendency” to make it “less likely” that they were participants in the RICO conspiracy charged in

the Second Superseding Indictment. Pecher v. Weyerhaeuser Co., No. 14-cv-147, 2016 U.S. Dist.

LEXIS 28925, at *12 (W.D. Wis. Mar. 7, 2016) (“The court agrees with defendant that an absence

of evidence can be relevant.”).


8
  At most, Mr. Rowan encouraged his sales representatives to ingratiate themselves with the doctors in their
territory by providing gratuitous deliveries of food—conduct that perhaps would violate the voluntary
PhRMA Code, but that is not an unlawful qui pro quo as defined by the law of this District and certainly
not the racketeering conspiracy charged in the Second Superseding Indictment.

                                                   -9-
        Case 1:16-cr-10343-ADB Document 723 Filed 02/06/19 Page 10 of 18



        C.      To the Extent Mr. Rowan Made Statements Rejecting Sales Representatives’
                Suggestions That Speaker Programs Should Be Dangled Out as Bribes, Mr.
                Rowan’s Statements Are Admissible Under Rule 803(3).

        In addition to providing his sales representatives instructions that contradict the

prosecution’s RICO conspiracy theory, the tape recordings include Mr. Rowan rejecting and even

chastising suggestions by some sales representatives that the prospect of consulting money could

be used to entice doctors to write more prescriptions. Simply put, whenever a sales representative

seemed to be suggesting that the prospect of consultant money should be used to entice doctors to

write more, Mr. Rowan flatly rejected the idea and called out the representative’s impropriety. Mr.

Rowan’s statements rejecting sales representatives’ misguided suggestions that financial

inducements be dangled out as enticements to potential prescribers are admissible under Rule

803(3), which allows for the admission of a “statement of the declarant’s then-existing state of

mind (such as motive, intent, or plan),” other than “a statement of memory or belief to prove the

fact remembered or believed . . . .”

        The Eighth Circuit’s decision in United States v. Partyka, 561 F.2d 118 (8th Cir. 1977), is

on point. In Partyka, the defendant was charged with engaging in an illegal drug transaction with

a government cooperator who had solicited the defendant. Id. at 121. The defendant’s “version

of the conversation was that he told [the cooperator] that he was unwilling to engage in the

transaction and maintained his position in spite of importunities on the part of [the cooperator].”

Id. The defendant did not wish to take the stand in his own defense, but he still wished to introduce

evidence of the conversation he had with the cooperator. He therefore called his wife, who had

overheard the entire conversation, as a witness. 9 Id. at 124-125. When defense counsel asked the



9
 There were no tape recordings of the conversation. If there had been, obviously the wife’s testimony
about the content of the conversation would not have been needed, as the tape recording would be the best
evidence.

                                                 - 10 -
        Case 1:16-cr-10343-ADB Document 723 Filed 02/06/19 Page 11 of 18



defendant’s wife “to relate what she had heard of the conversation,” the government objected on

hearsay grounds, and the district court sustained the objection. Id. at 125. On appeal, the Eighth

Circuit held that the district court’s preclusion of the evidence was error. The court explained that

the “statements made by the [defendant during the conversation with the cooperator] were not self-

serving declarations about a past attitude or state of mind, but were manifestations of his present

state of mind, his immediate reaction to the proposal of [the cooperator]. As such, we think that

they were admissible.” Id. (citing Fed. R. Evid. 803(3)).

       D.      Any Statements Reflecting Mr. Rowan’s Then-Existing State of Mind Are
               Admissible Under Rule 803(3) to Prove His Then-Existing State of Mind.

       On the tape recordings, Mr. Rowan is heard making numerous statements that reflect his

then-existing state of mind on subjects pertinent to the charges against him. For example, Mr.

Rowan refers to speaker programs as “a way for an MD, PA, or a health care provider in general

to get the message out there, to spread the word about Subsys.” He also states that speaker

programs “can do what we need to do if we are focusing on the right physicians doing the right

talks with the right audience.” These statements are admissible to prove that, at the time he made

the statements, Mr. Rowan in fact believed these things about speaker programs (i.e., believed that

a legitimately executed speaker program could be a powerful tool to market Subsys to the

program’s attendees). Mr. Rowan’s then-existing beliefs are relevant, because they have at least

some “tendency” to make it “less likely” that Mr. Rowan had previously used or in the future

would use speaker programs not as a legitimate marketing tool, but as a pretext for bribing doctors.

       The Second Circuit’s decision in United States v. DiMaria, 727 F.2d 265 (2d Cir. 1984),

is instructive. In that case, the defendant was charged with possession of stolen cigarettes. Id. at

267. His defense at trial was that he believed he was in possession of bootlegged cigarettes, not

stolen ones. Id. at 270. When FBI agents approached the defendant to arrest him, he said: “I



                                               - 11 -
        Case 1:16-cr-10343-ADB Document 723 Filed 02/06/19 Page 12 of 18



thought you guys were just investigating white collar crime; what are you doing here? I only came

here to get some cigarettes real cheap.” Id. At trial, the defense argued that “‘real cheap’ cigarettes

meant bootleg cigarettes,” and that the defendant’s statement therefore “tended to disprove” that

the defendant believed he was in possession of stolen cigarettes. Id. The district judge, however,

refused to allow the statement to be admitted under Rule 803(3). On appeal, the Second Circuit

held that the district court had erred. The court of appeals explained that the defendant’s statement

“was not offered to prove that the cigarettes were not stolen cigarettes but only to show that [the

defendant] did not think they were. . . . It was a statement of what he was thinking in the present.”

Id. at 271. The court rejected out of hand the government’s argument that the defendant’s

statement, made to known government agents, was “‘an absolutely classic false exculpatory

statement.’” Id. “False it may well have been,” the court explained, “but it fell within Rule 803(3),

as it clearly did if the words of that Rule are read to mean what they say, [and] its truth or falsity

was for the jury to determine.” Id. (holding that “the self-serving nature of such a declaration

[goes] only to its weight”).

       In debating the issue before Your Honor on Monday, Mr. Lazarus argued that “[f]or state

of mind, it would be the impact of a statement on the listener, not the speaker. So the fact that the

defendant is saying these things to other people, his state of mind is not the purpose of [Rule

803(3)’s] hearsay exception.” Tr. 4:25 – 5:3. Mr. Lazarus’s argument contradicts Rule 803(3)’s

plain language, which provides that a declarant’s out-of-court statement is admissible to prove “the

declarant’s then-existing state of mind . . . .” Mr. Rowan, of course, is the declarant of the

statements at issue.

       Perhaps recognizing Mr. Lazarus’s mistake, Mr. Wyshak then tried out a different

argument for why Rule 803(3) does not apply. Mr. Wyshak asserted that “the state of mind

exception to the hearsay rule really revolves around the defendant’s commission of a future act.”

                                                - 12 -
       Case 1:16-cr-10343-ADB Document 723 Filed 02/06/19 Page 13 of 18



Tr. 6:5-7. But that is wrong as well. As an initial matter, a reasonable jury certainly could infer,

from Mr. Rowan’s then-existing belief that a legitimately executed speaker program was a

powerful marketing tool, that Mr. Rowan did not thereafter engage or instruct others to engage in

sham speaker programs. Thus, Mr. Wyshak’s argument fails on its own terms. Furthermore, it is

black letter law that Rule 803(3) covers more than statements relative to future acts. See Chu v.

Legion of Christ, Inc., 2 F. Supp. 3d 160, 178 n.16 (D.R.I. 2014) (“The Legion asseverates that

Fed. R. Evid. 803(3) may only be used to prove that the declarant acted after the statement

consistently with the stated intent. This argument tips the Rule on its head—the thrust of [the

Rule] is that hearsay may be admissible to prove intent, not to prove an action consistent with that

intent.”). To the extent Mr. Wyshak is concerned that Defendants intend to admit “a statement of

memory or believe to prove the fact remembered or believed,” which Rule 803(3) on its face

prohibits, Defendants can assure the Court that they have no such intention.

II.    Rule 104 Provides Mr. Rowan With Substantial Flexibility as to How to Prove the
       Tapes’ Authenticity.

       With the hearsay issue resolved, the only remaining issue is how Defendants may

authenticate the tape recordings. For an “item of evidence” to be admissible, the “proponent must

produce evidence sufficient to support a finding that the item is what the proponent claims it is.”

Fed. R. Evid. 901(a). “The requirement of showing authenticity . . . falls in the category of

relevancy dependent upon fulfillment of a condition of fact and is governed by the procedure set

forth in Rule 104(b).” Fed. R. Evid. 901, Advisory Committee Notes. In determining authenticity

under Rule 104, “the court is not bound by evidence rules, except those on privilege.” Fed. R.

Evid. 104(a). With respect to tape recordings, the First Circuit has held that Rule 901(a) “simply

require[s] proof that the tape recording accurately reflects the conversation in question.” United

States v. Doyon, 194 F.3d 207, 212 (1st Cir. 1999).



                                               - 13 -
       Case 1:16-cr-10343-ADB Document 723 Filed 02/06/19 Page 14 of 18



       At the outset, we wish to note that, so far as we are aware, the government has no basis to

dispute the tape recordings’ authenticity (i.e., has no basis to claim that the tape recordings are

doctored or manipulated somehow). Mr. Furchak and Ms. Guzman supplied these tape recordings

to the Department of Justice as part of their statutorily-required False Claims Act initial

disclosures. See 31 U.S.C. § 3730(b)(2). Mr. Furchak and Ms. Guzman were represented (and

continue to be represented) by qui tam lawyers who have immense experience and impeccable

reputations. If Mr. Furchak and Ms. Guzman had manipulated, doctored, or altered the tape

recordings in some way, they and their lawyers would have been exposing themselves to federal

felony charges and disbarment by submitting them to the Department of Justice. Moreover, given

that Mr. Furchak and Ms. Guzman were acting adversely to Insys Therapeutics, it defies logic to

suggest that they would have altered the tape recordings in a way favorable to Mr. Rowan or Mr.

Gurry. Finally, the Department of Justice has had these tapes in its possession for years. If the

Department of Justice believed there might be an issue with the tapes’ integrity, presumably there

would be some record of that in the Department of Justice’s files. Defendants submit that these

circumstances alone are a sufficient basis for the Court to find, pursuant to Federal Rule of

Evidence 104(a), that the tape recordings are authentic.

       In any event, the requisite proof of the tapes’ authenticity can be supplied in a number of

other ways. Defendants could subpoena Mr. Furchak and Ms. Guzman to testify live in a Rule

104(a) hearing about their making of the tapes. See United States v. Alsop, 12 F. App’x 253, 257

(6th Cir. 2001) (“The tapes were properly authenticated by witnesses and the police officers who

made them.”). Or, in lieu of live testimony, they could submit affidavits from Mr. Furchak and

Ms. Guzman. See, e.g., United States v. Horn, 185 F. Supp. 2d 530, 534 (D. Md. 2002) (“During

Rule 104(a) hearings the rules of evidence, except those dealing with privileges, are inapplicable,

permitting the Court greater latitude to consider affidavits such as those filed by Horn and the

                                              - 14 -
        Case 1:16-cr-10343-ADB Document 723 Filed 02/06/19 Page 15 of 18



Government.”); Cuddy v. Wal-Mart Super Ctr., Inc., 993 F. Supp. 962 (W.D. Va. 1998) (“[T]he

tape recording is authenticated by Mrs. Cuddy’s affidavit in which she avers that it contains

conversations between herself and Houser.”). Or they could call an expert witness to testify that

the tape recordings, which are digital files, are forensically sound. Cf. United States v. Rengifo,

789 F.2d 975, 978 (1st Cir. 1986) (“This circuit does not require that the witness authenticating

tape recorded conversations be someone who either participated in or personally overheard the

subject matter of the recording in evidence.”); United States v. Patrick, 6 F. Supp. 2d 51, 55 (D.

Mass. 1998) (Keeton, J.) (“[T]ape authentication is a subject of scientific knowledge.”). And if

for some strange reason Mr. Rowan’s or Mr. Gurry’s testimony were necessary to establish the

tapes’ authenticity, they would be permitted to offer that testimony outside the presence of the jury

subject to Rule 104(c)’s and Rule 104(d)’s protections. See Fed. R. Evid. 104(c) (providing that,

in a criminal case, a defendant’s testimony during a Rule 104(a) hearing must take place outside

the presence of the jury); Fed. R. Evid. 104(d) (providing that by “testifying on a preliminary

question, a defendant in a criminal case does not become subject to cross-examination on other

issues in the case”).

       It is important to note that Rule 104 does not require the tape recordings to be authenticated

prior to their admission. To the contrary, Rule 104(b) expressly provides that “[t]he court may

admit the proposed evidence on the condition that the proof [of authenticity] be introduced later.”

Fed. R. Evid. 104(b). So long as the Court is satisfied that Defendants will be able to prove the

tapes’ authenticity, the Court should permit Defendants to admit the tapes into evidence through

any appropriate witness, even if the Rule 104(a) hearing is scheduled for a later time.




                                               - 15 -
       Case 1:16-cr-10343-ADB Document 723 Filed 02/06/19 Page 16 of 18



                                        CONCLUSION

       For the foregoing reasons, the Court should permit Defendants to admit into evidence,

either as non-hearsay or pursuant to Rule 803(3)’s hearsay exception, the tape recordings made by

Raymond Furchak and Maria Guzman. Defendants are agreeable to whatever limiting instruction

the Court deems appropriate to ensure that the jury understands the limited purpose for which the

tape recorded statements are being introduced.

 Dated: February 6, 2019                                Respectfully submitted,

 /s/ Tracy A. Miner                                     /s/ Steven A. Tyrrell
 Tracy A. Miner (BBO# 547137)                           Steven A. Tyrrell (admitted pro hac vice)
 tminer@demeollp.com                                    steven.tyrrell@weil.com
 Megan Siddall (BBO# 568979)                            Patrick J. O’Toole, Jr. (BBO# 559267)
 msiddall@demeollp.com                                  Patrick.otoole@weil.com
 Demeo LLP                                              Weil, Gotshal & Manges LLP
 200 State Street                                       2001 M Street, NW
 Boston, MA 02109                                       Washington, D.C. 20036
 Telephone: (617) 263-2600                              Telephone: (202) 682-7213

 Attorneys for Michael Gurry                            Attorneys for Richard Simon

/s/ Peter C. Horstmann                                  /s/ Michael Kendall
Peter C. Horstmann (BBO# 556377)                        Michael Kendall (BBO# 544866)
pete@horstmannlaw.com                                   michael.kendall@whitecase.com
Law Offices Peter Charles Horstmann                     Alexandra Gliga (BBO# 694959)
450 Lexington Street, Suite 101                         alexandra.gliga@whitecase.com
Newton, MA 02466                                        White & Case, LLP
                                                        75 State Street
Attorney for Sunrise Lee                                Boston, MA 02109
                                                        Telephone: (617) 939-9310
/s/ Aaron M. Katz
Beth A. Wilkinson (admitted pro hac vice)               Attorney for Joseph Rowan
bwilkinson@wilkinsonwalsh.com
Alexandra M. Walsh (admitted pro hac vice)
awalsh@wilkinsonwalsh.com
Kosta S. Stojilkovic (admitted pro hac vice)
kstojilkovic@wilkinsonwalsh.com
2001 M Street NW
Washington, D.C. 20036
Telephone: (202) 847-4000




                                               - 16 -
      Case 1:16-cr-10343-ADB Document 723 Filed 02/06/19 Page 17 of 18



Brien T. O’Connor (BBO# 546767)
brien.o’connor@ropesgray.com
Aaron M. Katz (BBO# 662457)
aaron.katz@ropesgray.com
Ropes & Gray LLP
800 Boylston Street
Boston, MA 02199
Telephone: (617) 951-7000

Attorneys for Dr. John Kapoor




                                   - 17 -
        Case 1:16-cr-10343-ADB Document 723 Filed 02/06/19 Page 18 of 18



                                 CERTIFICATE OF SERVICE

        I, Aaron M. Katz, hereby certify that a true and correct copy of this document filed through
the ECF system will be sent electronically to the registered participants as identified on the Notice
of Electronic Filing (NEF) on February 6, 2019.

                                              /s/ Aaron M. Katz




                                               - 18 -
